COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
JOE FEIJOO,                                    §
                                                                     No. 08-12-00015-CR
                               Appellant,            §
                                                                        Appeal from the
v.                                                   §
                                                                  205th Judicial District Court
                                                     §
THE STATE OF TEXAS,                                                of El Paso County, Texas
                                                     §
                                   Appellee.                           (TC# 930D05584)
                                            §
                                    MEMORANDUM OPINION

       Joe Feijoo attempts to appeal his conviction of attempted murder. Finding that Appellant

did not timely file his notice of appeal, we dismiss the appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The record before us reflects that sentence was

imposed in open court on July 28, 1993. Appellant filed an untimely motion for new trial on

September 26, 2011. Therefore, his notice of appeal was due to be filed August 27, 1993, thirty

days after the date sentence was imposed in open court.             See TEX.R.APP.P. 26.2(a)(1).

Appellant’s notice of appeal filed on January 10, 2012 is untimely. Accordingly, we dismiss the

appeal for want of jurisdiction.

                                               GUADALUPE RIVERA, Justice
February 1, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)